
	

113 S1282 IS: 21st Century Glass-Steagall Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1282
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Warren (for herself,
			 Mr. McCain, Ms.
			 Cantwell, and Mr. King)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reduce risks to the financial system by limiting
		  banks’ ability to engage in certain risky activities and limiting conflicts of
		  interest, to reinstate certain Glass-Steagall Act protections that were
		  repealed by the Gramm-Leach-Bliley Act, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century Glass-Steagall Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)in response to a
			 financial crisis and the ensuing Great Depression, Congress enacted the Banking
			 Act of 1933, known as the Glass-Steagall Act, to prohibit
			 commercial banks from offering investment banking and insurance
			 services;
				(2)a series of
			 deregulatory decisions by the Board of Governors of the Federal Reserve System
			 and the Office of the Comptroller of the Currency, in addition to decisions by
			 Federal courts, permitted commercial banks to engage in an increasing number of
			 risky financial activities that had previously been restricted under the
			 Glass-Steagall Act, and also vastly expanded the meaning of the business
			 of banking and closely related activities in banking
			 law;
				(3)in 1999, Congress
			 enacted the Gramm-Leach-Bliley Act, which repealed the
			 Glass-Steagall Act separation between commercial and investment banking and
			 allowed for complex cross-subsidies and interconnections between commercial and
			 investment banks;
				(4)former Kansas
			 City Federal Reserve President Thomas Hoenig observed that with the
			 elimination of Glass-Steagall, the largest institutions with the greatest
			 ability to leverage their balance sheets increased their risk profile by
			 getting into trading, market making, and hedge fund activities, adding ever
			 greater complexity to their balance sheets.;
				(5)the Financial
			 Crisis Inquiry Report issued by the Financial Crisis Inquiry Commission
			 concluded that, in the years between the passage of Gramm-Leach Bliley and the
			 global financial crisis, regulation and supervision of traditional
			 banking had been weakened significantly, allowing commercial banks and thrifts
			 to operate with fewer constraints and to engage in a wider range of financial
			 activities, including activities in the shadow banking system.. The
			 Commission also concluded that [t]his deregulation made the financial
			 system especially vulnerable to the financial crisis and exacerbated its
			 effects.;
				(6)a report by the
			 Financial Stability Oversight Council pursuant to section 123 of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act states that increased complexity
			 and diversity of financial activities at financial institutions may
			 shift institutions towards more risk-taking, increase the level of
			 interconnectedness among financial firms, and therefore may increase systemic
			 default risk. These potential costs may be exacerbated in cases where the
			 market perceives diverse and complex financial institutions as ‘too big to
			 fail,’ which may lead to excessive risk taking and concerns about moral
			 hazard.;
				(7)the Senate
			 Permanent Subcommittee on Investigations report, Wall Street and the
			 Financial Crisis: Anatomy of a Financial Collapse, states that repeal
			 of Glass-Steagall made it more difficult for regulators to distinguish
			 between activities intended to benefit customers versus the financial
			 institution itself. The expanded set of financial services investment banks
			 were allowed to offer also contributed to the multiple and significant
			 conflicts of interest that arose between some investment banks and their
			 clients during the financial crisis.;
				(8)the Senate
			 Permanent Subcommittee on Investigations report, JPMorgan Chase Whale
			 Trades: A Case History of Derivatives Risks and Abuses, describes how
			 traders at JPMorgan Chase made risky bets using excess deposits that were
			 partly insured by the Federal Government;
				(9)in Europe, the
			 Vickers Independent Commission on Banking (for the United Kingdom) and the
			 Liikanen Report (for the Euro area) have both found that there is no inherent
			 reason to bundle retail banking with investment
			 banking or other forms of relatively high risk securities trading, and
			 European countries are set on a path of separating various activities that are
			 currently bundled together in the business of banking;
				(10)private sector
			 actors prefer having access to underpriced public sector insurance, whether
			 explicit (for insured deposits) or implicit (for too big to fail
			 financial institutions), to subsidize dangerous levels of risk-taking, which,
			 from a broader social perspective, is not an advantageous arrangement;
			 and
				(11)the financial
			 crisis, and the regulatory response to the crisis, has led to more mergers
			 between financial institutions, creating greater financial sector consolidation
			 and increasing the dominance of a few large, complex financial institutions
			 that are generally considered to be too big to fail, and
			 therefore are perceived by the markets as having an implicit guarantee from the
			 Federal Government to bail them out in the event of their failure.
				(b)PurposeThe
			 purposes of this Act are—
				(1)to reduce risks
			 to the financial system by limiting banks’ ability to engage in activities
			 other than socially valuable core banking activities;
				(2)to protect
			 taxpayers and reduce moral hazard by removing explicit and implicit government
			 guarantees for high-risk activities outside of the core business of banking;
			 and
				(3)to eliminate
			 conflicts of interest that arise from banks engaging in activities from which
			 their profits are earned at the expense of their customers or clients.
				3.Safe and sound
			 banking
			(a)Insured
			 depository institutionsSection 18(s) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1828(s)) is amended by adding at the end the
			 following:
				
					(6)Limitations on
				banking affiliations
						(A)Prohibition on
				affiliations with nondepository entitiesAn insured depository
				institution may not—
							(i)be or become an
				affiliate of any insurance company, securities entity, or swaps entity;
							(ii)be in common
				ownership or control with any insurance company, securities entity, or swaps
				entity; or
							(iii)engage in any
				activity that would cause the insured depository institution to qualify as an
				insurance company, securities entity, or swaps entity.
							(B)Individuals
				eligible to serve on boards of depository institutions
							(i)In
				generalAn individual who is an officer, director, partner, or
				employee of any securities entity, insurance company, or swaps entity may not
				serve at the same time as an officer, director, employee, or other
				institution-affiliated party of any insured depository institution.
							(ii)ExceptionClause
				(i) does not apply with respect to service by any individual which is otherwise
				prohibited under clause (i), if the appropriate Federal banking agency
				determines, by regulation with respect to a limited number of cases, that
				service by such an individual as an officer, director, employee, or other
				institution-affiliated party of an insured depository institution would not
				unduly influence the investment policies of the depository institution or the
				advice that the institution provides to customers.
							(iii)Termination
				of serviceSubject to a determination under clause (i), any
				individual described in clause (i) who, as of the date of enactment of the
				21st Century Glass-Steagall Act of
				2013, is serving as an officer, director, employee, or other
				institution-affiliated party of any insured depository institution shall
				terminate such service as soon as is practicable after such date of enactment,
				and in no event, later than the end of the 60-day period beginning on that date
				of enactment.
							(C)Termination of
				existing affiliations and activities
							(i)Orderly
				termination of existing affiliations and activitiesAny
				affiliation, common ownership or control, or activity of an insured depository
				institution with any securities entity, insurance company, or swaps entity, or
				any other person, as of the date of enactment of the
				21st Century Glass-Steagall Act of
				2013, which is prohibited under subparagraph (A) shall be
				terminated as soon as is practicable, and in no event later than the end of the
				5-year period beginning on that date of enactment.
							(ii)Early
				terminationThe appropriate Federal banking agency, after
				opportunity for hearing, at any time, may order termination of an affiliation,
				common ownership or control, or activity prohibited by clause (i) before the
				end of the 5-year period described in clause (i), if the agency determines
				that—
								(I)such action is
				necessary to prevent undue concentration of resources, decreased or unfair
				competition, conflicts of interest, or unsound banking practices; and
								(II)is in the public
				interest.
								(iii)ExtensionSubject
				to a determination under clause (ii), an appropriate Federal banking agency may
				extend the 5-year period described in clause (i) as to any particular insured
				depository institution for not more than an additional 6 months at a time,
				if—
								(I)the agency
				certifies that such extension would promote the public interest and would not
				pose a significant threat to the stability of the banking system or financial
				markets in the United States; and
								(II)such extension,
				in the aggregate, does not exceed 1 year for any one insured depository
				institution.
								(iv)Requirements
				for entities receiving an extensionUpon receipt of an extension
				under clause (iii), the insured depository institution shall notify its
				shareholders and the general public that it has failed to comply with the
				requirements of clause (i).
							(D)DefinitionsFor
				purposes of this paragraph, the following definitions shall apply:
							(i)Insurance
				companyThe term insurance company has the same
				meaning as in section 2(q) of the Bank Holding Company Act of 1956 (12 U.S.C.
				1841(q)).
							(ii)Securities
				entityExcept as provided in clause (iii), the term
				securities entity—
								(I)includes any
				entity engaged in—
									(aa)the issue,
				flotation, underwriting, public sale, or distribution of stocks, bonds,
				debentures, notes, or other securities;
									(bb)market
				making;
									(cc)activities of a
				broker or dealer, as those terms are defined in section 3(a) of the Securities
				Exchange Act of 1934;
									(dd)activities of a
				futures commission merchant;
									(ee)activities of an
				investment adviser or investment company, as those terms are defined in the
				Investment Advisers Act of 1940 and the Investment Company Act of 1940,
				respectively; or
									(ff)hedge fund or
				private equity investments in the securities of either privately or publicly
				held companies; and
									(II)does not include
				a bank that, pursuant to its authorized trust and fiduciary activities,
				purchases and sells investments for the account of its customers or provides
				financial or investment advice to its customers.
								(iii)Swaps
				entityThe term swaps entity means any swap dealer,
				security-based swap dealer, major swap participant, or major security-based
				swap participant, that is registered under—
								(I)the Commodity
				Exchange Act (7 U.S.C. 1 et seq.); or
								(II)the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.).
								(iv)Insured
				depository institutionThe term insured depository
				institution—
								(I)has the same
				meaning as in section 3(c)(2); and
								(II)does not include
				a savings association controlled by a savings and loan holding company, as
				described in section 10(c)(9)(C) of the Home Owners' Loan Act (12 U.S.C.
				1467a(c)(9)(C)).
								.
			(b)Limitation on
			 banking activitiesSection 21 of the Banking Act of 1933 (12
			 U.S.C. 378) is amended by adding at the end the following:
				
					(c)Business of
				receiving depositsFor purposes of this section, the term
				business of receiving deposits includes the establishment and
				maintenance of any transaction account (as defined in section 19(b)(1)(C) of
				the Federal Reserve
				Act).
					.
			(c)Permitted
			 activities of national banksSection 24 (Seventh) of the Revised
			 Statutes of the United States (12 U.S.C. 24 (Seventh)) is amended to read as
			 follows:
				
					Seventh. (A)
				To exercise by its board of directors or duly authorized officers or agents,
				subject to law, all such powers as are necessary to carry on the business of
				banking.
						(B)As used in this paragraph, the term
				business of banking shall be limited to the following core banking
				services:
							(i)Receiving
				depositsA national banking association may engage in the
				business of receiving deposits.
							(ii)Extensions of
				creditA national banking association may—
								(I)extend credit to individuals, businesses,
				not for profit organizations, and other entities;
								(II)discount and negotiate promissory notes,
				drafts, bills of exchange, and other evidences of debt; and
								(III)loan money on personal security.
								(iii)Payment systemsA
				national banking association may participate in payment systems, defined as
				instruments, banking procedures, and interbank funds transfer systems that
				ensure the circulation of money.
							(iv)Coin and bullionA
				national banking association may buy, sell, and exchange coin and
				bullion.
							(v)Investments in
				securities
								(I)In generalA national
				banking association may invest in investment securities, defined as marketable
				obligations evidencing indebtedness of any person, copartnership, association,
				or corporation in the form of bonds, notes, or debentures (commonly known as
				investment securities), obligations of the Federal Government,
				or any State or subdivision thereof, under such further definition of the term
				investment securities as the Comptroller of the Currency, the
				Federal Deposit Insurance Corporation, and the Board of Governors of the
				Federal Reserve System may jointly prescribe, by regulation.
								(II)LimitationsThe business
				of dealing in securities and stock by the association shall be limited to
				purchasing and selling such securities and stock without recourse, solely upon
				the order, and for the account of, customers, and in no case for its own
				account, and the association shall not underwrite any issue of securities or
				stock. The association may purchase for its own account investment securities
				under such limitations and restrictions as the Comptroller of the Currency, the
				Federal Deposit Insurance Corporation, and the Board of Governors of the
				Federal Reserve System may jointly prescribe, by regulation. In no event shall
				the total amount of the investment securities of any one obligor or maker, held
				by the association for its own account, exceed at any time 10 percent of its
				capital stock actually paid in and unimpaired and 10 percent of its unimpaired
				surplus fund, except that such limitation shall not require any association to
				dispose of any securities lawfully held by it on August 23, 1935.
								(C)Prohibition against transactions
				involving structured or synthetic productsA national banking
				association shall not invest in a structured or synthetic product, a financial
				instrument in which a return is calculated based on the value of, or by
				reference to the performance of, a security, commodity, swap, other asset, or
				an entity, or any index or basket composed of securities, commodities, swaps,
				other assets, or entities, other than customarily determined interest rates, or
				otherwise engage in the business of receiving deposits or extending credit for
				transactions involving structured or synthetic
				products.
						.
			(d)Permitted
			 Activities of Federal Savings Associations
				(1)In
			 generalSection 5(c)(1) of the Home Owners' Loan Act (12 U.S.C.
			 1464(c)(1)) is amended—
					(A)by striking
			 subparagraph (Q); and
					(B)by redesignating
			 subparagraphs (R) through (U) as subparagraphs (Q) through (T),
			 respectively.
					(2)Conforming
			 amendmentSection 10(c)(9)(A) of the Home Owners' Loan Act (12
			 U.S.C. 1467a(c)(9)(A)) is amended by striking permitted— and all
			 that follows through clause (ii) and inserting permitted under paragraph
			 (1)(C) or (2)..
				(e)Closely related
			 activitiesSection 4(c) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(c)) is amended—
				(1)in paragraph (8),
			 by striking had been determined and all that follows through the
			 end and inserting the following: “are so closely related to banking so as to be
			 a proper incident thereto, as provided under this paragraph or any rule or
			 regulation issued by the Board under this paragraph, provided that the
			 following shall not be considered closely related for purposes of this
			 paragraph:
					
						(A)Serving as an
				investment advisor (as defined in section 2(a)(20) of the Investment Company
				Act of 1940 (15 U.S.C. 80a–2(a)(20))) to an investment company registered under
				that Act, including sponsoring, organizing, and managing a closed-end
				investment company.
						(B)Agency
				transactional services for customer investments, except that this subparagraph
				may not be construed as prohibiting purchases and sales of investments for the
				account of customers conducted by a bank (or subsidiary thereof) pursuant to
				the bank’s trust and fiduciary powers.
						(C)Investment
				transactions as principal, except for activities specifically allowed by
				paragraph (14).
						(D)Management
				consulting and counseling
				activities.
						;
				(2)in paragraph
			 (13), by striking or at the end;
				(3)by redesignating
			 paragraph (14) as paragraph (15); and
				(4)by inserting
			 after paragraph (13) the following:
					
						(14)purchasing, as
				an end user, any swap, to the extent that—
							(A)the purchase of
				any such swap occurs contemporaneously with the underlying hedged item or
				hedged transaction;
							(B)there is formal
				documentation identifying the hedging relationship with particularity at the
				inception of the hedge; and
							(C)the swap is being
				used to hedge against exposure to—
								(i)changes in the
				value of an individual recognized asset or liability or an identified portion
				thereof that is attributable to a particular risk;
								(ii)changes in
				interest rates; or
								(iii)changes in the
				value of currency;
				or
								.
				(f)Prohibited
			 activitiesSection 4(a) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(a)) is amended—
				(1)in paragraph (1),
			 by striking or at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(3)by inserting
			 before the undesignated matter following paragraph (2), the following:
					
						(3)with the
				exception of the activities permitted under subsection (c), engage in the
				business of a securities entity or a swaps
				entity, as those terms are defined in section 18(s)(6)(D) of the
				Federal Deposit Insurance Act (12 U.S.C. 1828(s)(6)(D)), including, without
				limitation, dealing or making markets in securities, repurchase agreements,
				exchange traded and over-the-counter swaps, as defined by the Commodity Futures
				Trading Commission and the Securities and Exchange Commission, or structured or
				synthetic products, as defined in section 24 (Seventh) of the Revised Statutes
				of the United States (12 U.S.C. 24 (Seventh)), or any other over-the-counter
				securities, swaps, contracts, or any other agreement that derives its value
				from, or takes on the form of, such securities, derivatives, or
				contracts;
						(4)engage in
				proprietary trading, as provided by section 13, or any rule or regulation under
				that section;
						(5)own, sponsor, or
				invest in a hedge fund, or private equity fund, or any other fund, as provided
				by section 13, or any rule or regulation under that section, or any other fund
				which exhibits the characteristics of a fund that takes on proprietary trading
				activities or positions;
						(6)hold ineligible
				securities or derivatives;
						(7)engage in
				market-making; or
						(8)engage in prime
				brokerage
				activities.
						.
				(g)Anti-Evasion
				(1)In
			 generalAny attempt to structure any contract, investment,
			 instrument, or product in such a manner that the purpose or effect of such
			 contract, investment, instrument, or product is to evade or attempt to evade
			 the prohibitions described in section 18(s)(6) of the Federal Deposit Insurance
			 Act, section 21(c) of the Banking Act of 1933, paragraph (Seventh) of section
			 24 of the Revised Statutes of the United States, section 5(c)(1) of the Home
			 Owners’ Loan Act, or section 4(a) of the Bank Holding Company Act of 1956, as
			 added or amended by this section, shall be considered a violation of the
			 Federal Deposit Insurance Act, the Banking Act of 1933, section 24 of the
			 Revised Statutes of the United States, the Home Owners’ Loan Act, and the Bank
			 Holding Company Act of 1956, respectively.
				(2)Termination
					(A)In
			 generalNotwithstanding any other provision of law, if a Federal
			 agency has reasonable cause to believe that an insured depository institution,
			 securities entity, swaps entity, insurance company, bank holding company, or
			 other entity over which that agency has regulatory authority has made an
			 investment or engaged in an activity in a manner that functions as an evasion
			 of the prohibitions described in paragraph (1) (including through an abuse of
			 any permitted activity) or otherwise violates such prohibitions, the agency
			 shall—
						(i)order, after due
			 notice and opportunity for hearing, the entity to terminate the activity and,
			 as relevant, dispose of the investment;
						(ii)order, after the
			 procedures described in clause (i), the entity to pay a penalty equal to 10
			 percent of the entity’s net profits, averaged over the previous 3 years, into
			 the United States Treasury; and
						(iii)initiate
			 proceedings described in 12 U.S.C. 1818(e) for individuals involved in evading
			 the prohibitions described in paragraph (1).
						(B)ConstructionNothing
			 in this paragraph shall be construed to limit the inherent authority of any
			 Federal agency or State regulatory authority to further restrict any
			 investments or activities under otherwise applicable provisions of law.
					(3)Reporting
			 requirementEach year, each Federal agency having regulatory
			 authority over any entity described in paragraph (2)(A) shall issue a report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives, and shall make
			 such report available to the public. The report shall identify the number and
			 character of any activities that took place in the preceding year that function
			 as an evasion of the prohibitions described in paragraph (1), the names of the
			 particular entities engaged in those activities, and the actions of the agency
			 taken under paragraph (2).
				(h)AttestationSection
			 4 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843), as amended by
			 section 3(a)(1) of this Act, is amended by adding at the end the
			 following:
				
					(k)AttestationExecutives
				of any bank holding company or its affiliate shall attest in writing, under
				penalty of perjury, that the bank holding company or affiliate is not engaged
				in any activity that is prohibited under subsection (a), except to the extent
				that such activity is permitted under subsection
				(c).
					.
			4.Repeal of
			 Gramm-Leach-Bliley Act provisions
			(a)Termination of
			 financial holding company designation
				(1)In
			 generalSection 4 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1843) is amended by striking subsections (k), (l), (m), (n), and
			 (o).
				(2)Transition
					(A)Orderly
			 termination of existing affiliationIn the case of a bank holding
			 company which, pursuant to the amendments made by paragraph (1), is no longer
			 authorized to control or be affiliated with any entity that was permissible for
			 a financial holding company on the day before the date of enactment of this
			 Act, any affiliation, ownership or control, or activity by the bank holding
			 company which is not permitted for a bank holding company shall be terminated
			 as soon as is practicable, and in no event later than the end of the 5-year
			 period beginning on the date of enactment of this Act.
					(B)Early
			 terminationThe Board of Governors of the Federal Reserve System
			 (in this section referred to as the Board), after opportunity
			 for hearing, at any time, may terminate an affiliation prohibited by
			 subparagraph (A) before the end of the 5-year period described in subparagraph
			 (A), if the Board determines that such action—
						(i)is
			 necessary to prevent undue concentration of resources, decreased or unfair
			 competition, conflicts of interest, or unsound banking practices; and
						(ii)is
			 in the public interest.
						(C)ExtensionSubject
			 to a determination under subparagraph (B), the Board may extend the 5-year
			 period described in subparagraph (A), as to any particular bank holding
			 company, for not more than an additional 6 months at a time, if—
						(i)the
			 Board certifies that such extension would promote the public interest and would
			 not pose a significant risk to the stability of the banking system or financial
			 markets of the United States; and
						(ii)such extension,
			 in the aggregate, does not exceed 1 year for any one bank holding
			 company.
						(D)Requirements
			 for entities receiving an extensionUpon receipt of an extension
			 under subparagraph (C), the bank holding company shall notify its shareholders
			 and the general public that it has failed to comply with the requirements of
			 subparagraph (A).
					(3)Technical and
			 conforming amendments
					(A)Bank holding
			 company act of 1956The Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended—
						(i)in
			 section 2 (12 U.S.C. 1841)—
							(I)by striking
			 subsection (p); and
							(II)by redesignating
			 subsection (q) as subsection (p);
							(ii)in
			 section 5(c) (12 U.S.C. 1844(c)), by striking paragraphs (3), (4), and (5);
			 and
						(iii)in section 5
			 (12 U.S.C. 1844), by striking subsection (g).
						(4)FDIAThe
			 Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
					(A)by striking
			 sections 45 and 46 (12 U.S.C. 1831v, 1831w); and
					(B)by redesignating
			 sections 47 through 50 as sections 45 through 48, respectively.
					(5)Gramm-leach-blileySubtitle
			 B of title I of the Gramm-Leach-Bliley Act is amended by striking section 115
			 (12 U.S.C. 1820a).
				(b)Financial
			 subsidiaries of national banks disallowed
				(1)In
			 generalSection 5136A of the Revised Statutes of the United
			 States (12 U.S.C. 24a) is repealed.
				(2)Transition
					(A)Orderly
			 termination of existing affiliationIn the case of a national
			 bank which, pursuant to the amendment made by paragraph (1), is no longer
			 authorized to control or be affiliated with a financial subsidiary as of the
			 date of enactment of this Act, such affiliation, ownership or control, or
			 activity shall be terminated as soon as is practicable, and in no event later
			 than the end of the 5-year period beginning on the date of enactment of this
			 Act.
					(B)Early
			 terminationThe Comptroller of the Currency (in this section
			 referred to as the Comptroller), after opportunity for hearing,
			 at any time, may terminate an affiliation prohibited by subparagraph (A) before
			 the end of the 5-year period described in subparagraph (A), if the Comptroller
			 determines, having due regard for the purposes of this Act, that—
						(i)such action is
			 necessary to prevent undue concentration of resources, decreased or unfair
			 competition, conflicts of interest, or unsound banking practices; and
						(ii)is
			 in the public interest.
						(C)ExtensionSubject
			 to a determination under subparagraph (B), the Comptroller may extend the
			 5-year period described in subparagraph (A) as to any particular national bank
			 for not more than an additional 6 months, if—
						(i)the
			 Comptroller certifies that such extension would promote the public interest and
			 would not pose a significant risk to the stability of the banking system or
			 financial markets of the United States; and
						(ii)such extension,
			 in the aggregate, does not exceed 1 year for any single national bank.
						(D)Requirements
			 for entities receiving an extensionUpon receipt of an extension
			 under subparagraph (C), the national bank shall notify its shareholders and the
			 general public that it has failed to comply with the requirements described in
			 subparagraph (A).
					(3)Technical and
			 conforming amendmentThe 20th undesignated paragraph of section 9
			 of the Federal Reserve Act (12 U.S.C. 335) is amended by striking the last
			 sentence.
				(4)Clerical
			 amendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States is amended by striking the item
			 relating to section 5136A.
				(c)Repeal of
			 provision relating to foreign banks filing as financial holding
			 companiesSection 8(c) of the International Banking Act of 1978
			 (12 U.S.C. 3106(c)) is amended by striking paragraph (3).
			5.Repeal of
			 bankruptcy provisionsTitle
			 11, United States Code, is amended by striking sections 555, 559, 560, 561, and
			 562.
		
